Fourth Court of Appeals
                          San Antonio, Texas
                                August 2, 2022

                             No. 04-21-00470-CV

                          Lakshmana VISWANATH,
                                 Appellant

                                       v.

                          THE CITY OF LAREDO,
                                 Appellee

           From the 49th Judicial District Court, Webb County, Texas
                     Trial Court No. 2019CVK001492D1
                     Honorable Joe Lopez, Judge Presiding


                                ORDER

After consideration, appellant’s Motion to Substitute Counsel is GRANTED.



It is so ORDERED on this 2nd day of August, 2022.

                                                              PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court